LeBLANC, Judge,
dissenting.
I respectfully dissent. La.Code Crim.P. art. 670 provides as follows:
When a landowner constructs in good faith a building that encroaches on an adjacent estate and the owner of that estate does not complain within a reasonable time after he knew or should have known of the encroachment, or in any event complains only after the construction is substantially completed the court may allow the building to remain. The owner of the building acquires a predial servitude on the land occupied by the building upon payment of compensation for the value of the servitude taken and for any other damage that the neighbor has suffered.
As can be seen from the above article, for a landowner who constructs a building which encroaches on an adjacent estate to obtain relief under this article, he must first show good faith and (1) that the owner does not complain within a reasonable time, or (2) in any event complains only after the construction is substantially completed. I find, from examination of the record, that the Pruitts acted in good faith and that the Hills did complain within a reasonable time after learning of the encroachment; but, that, in any event, the Hills’ complaints were made only after the construction was substantially complete. Therefore, I feel that the trial court had discretion in the matter and I can find no abuse of that discretion.